Appellant was convicted of burglary and larceny, and sentenced to the penitentiary for five years. *Page 653 
On this appeal he argues only one alleged error in the lower court, and that was the refusal of the court to grant to him the following instruction:
"The Court instructs the jury for the defendant that the defendant is a competent witness in his own behalf and you have no right to discard his testimony or to look upon his testimony with suspicion merely because he is the defendant. If you have no reason to disbelieve him other than the fact that he is the defendant then you should believe his testimony to be the truth."
(Hn 1) This instruction was condemned by this Court in the cases of Coleman v. State, Miss., 22 So.2d 410, and Conn v. State, Miss., 1949, 38 So.2d 697.
Affirmed.